Hinman, J. (concurring):
The briefs of counsel seem to agree that the charge made against the defendant was a violation of subdivision 1 of section 483 of the Penal Law. So far as material here the language of subdivision 1 of section 483 of the Penal Law is: “ Wilfully causes * * * its morals to become depraved.” So far as material here subdivision 2 of that section is: “ Wilfully causes * * * such child to be placed in such a situation ” that its morals were “ likely to be *442impaired.” It nowhere appears in the proof that the morals of the child were caused to “ become depraved.”' I think there can be no question but that the Legislature contemplated in subdivision 1 of that section that there should be evidence of actual depravity resulting in the child in order to convict for an offense under that subdivision. Courts are not justified in giving a strained or extreme construction to a criminal statute in order to bring some particular act within its scope, when it is plain that such act is covered in another statute or in another provision of the same statute. Subdivision 2 seems to cover just this situation of an act “ likely ” to bring about such a result in the child and presumably was inserted in the law to supplement subdivision 1 by expressly recognizing a criminal offense not dependent upon resultant signs of delinquency or depravity on the part of the child. We may, however, lay aside the question of whether or not the charge laid against the defendant was broad enough to include a violation of subdivision 2 of section 483 of the Penal Law, which seems to be the offense of which he was proved guilty, if at all. We may also waive the point as to whether or not there was sufficient evidence to sustain such charge on the merits. A more important question is raised, involving the jurisdiction of the Children’s Court to hear and determine this cause.
In order to determine the limits of the authority conferred upon the Legislature by the amendment of 1921, so far as express constitutional jurisdiction was concerned, it is necessary to carefully consider the following provision which was incorporated in the 1921 amendment to section 18 of article 6 of our State Constitution. It was therein provided that the Legislature may “ confer upon them [Children’s Courts] such jurisdiction as may be necessary for the correction, protection, guardianship and disposition of delinquent, neglected or dependent minors, and for the punishment and correction of adults responsible for or contributing to such delinquency, neglect or dependency.”
The word “ such,” used before “ delinquency, neglect or dependency,” is a word of reference and relates to the antecedent clause. The antecedent clause provides for the correction, etc., of delinquent, neglected or dependent minors. It seems to me that, by the logic of the order in which these two clauses are presented, together with the use of the reference word “ such,” the application of the 2d clause is predicated upon a situation involving an application to the Children’s Court for the exercise of its jurisdiction to correct a delinquent minor or to protect, etc., a neglected or dependent minor. It was intended to reach the punishment of adults only as an incident to a proceeding initiated for the correction, etc., of a delinquent, *443neglected, or dependent minor. It was intended that every element involved in the delinquency, neglect or dependency should be within the jurisdiction of that court, to be there disposed of as interrelated parts of one controversy. If an adult was found responsible for the delinquency, the court could punish the adult rather than the child. If the responsibility therefor was found divided, the court could correct or otherwise dispose of the child and at the same time punish the adult who contributed to the delinquency. If it was intended, by this constitutional provision, as urged by the Attorney-General, to reach a situation where an act of an adult had a tendency to contribute, or was an attempt to contribute, or likely to contribute to delinquency, neglect or dependency, but without any outward signs of producing a result justifying an application to the Children’s Court for the correction or other disposition of the child, it would have been easy to use apt words to indicate such further purpose. If it was the purpose of the amendment to protect every child from being driven into an ordinary police court as a witness of obscenities, whether or not the child had itself manifested incorrigible or corrupt tendencies, as urged by the Attorney-General, no such interpretation can be drawn from the word “ protection ” as used in the constitutional provision. The Constitution does not say protection, etc., “ of minors,” but protection, etc., “ of delinquent, neglected or dependent minors.” Another argument of the learned Attorney-General is that even though a child may not have given evidence of delinquency as the result of an immoral act perpetrated upon the child, that the nature of some immoral acts is such that we must concede that such an act has contributed something of depravity to the child, however latent at the time. In other words, consulting psychology, we are told that the outcroppings of depravity later in the life of the child may be directly traced to an act or acts which produced no immediate disastrous fulfillment of delinquency in the child. I cannot believe that the constitutional provision was aimed at anything so speculative as to permit the conclusion that a child.was “ delinquent ” within the meaning of that constitutional provision without the slightest proof or evidence to indicate it and upon the mere assumption that an evil act, witnessed by a child or practiced upon it, had in some degree, however small, contributed to delinquency on its part.
The court was not moved to act in relation to the child but solely to punish the defendant. There was no pretense that the child needed the ministrations of the court. Therefore, the jurisdiction under which the court acted was not “ necessary for the correction, protection,” etc., of the child as a delinquent minor, and corre*444spondingly the defendant cannot be punished in that court for contributing to delinquency on the part of the child, within the meaning of the 1921 amendment, where none exists or is alleged-to exist.
Moreover the Legislature has not lawfully conferred jurisdiction upon Children’s Courts to hear and determine causes other than those expressly declared in the special provision inserted by the amendment of 1921 to section 18 of article 6 of the Constitution. In the amendment of 1921 the Legislature was expressly authorized to establish Children’s Courts “ as separate courts, or as parts of existing courts or courts hereafter to be created.” The Legislature, under that language, could create a new court having more than Children’s Court powers as those powers are expressly defined in the 1921 amendment. The language used in the 1921 amendment does not expressly or impliedly negative any power of the Legislature previously existing under said section 18 and, therefore, did not destroy any such power. Under certain limitations, that power did exist prior to the 1921 amendment; but in creating such a local inferior court of criminal jurisdiction, the Legislature could not confer upon any new court created by it any greater jurisdiction than is “ conferred upon County Courts by or under this article.” (N. Y. Const, art. 6, § 18.) “ The Legislature may hereafter enlarge or restrict the jurisdiction of the County Courts.” (N. Y. Const, art. 6, § 14.) The power of the Legislature in respect to newly-created courts was not restricted by reference to County Courts as the territorial standard, but it was intended rather to “ restrict their jurisdiction as to subject-matter and persons, and not as to locality.” (Irwin v. Metropolitan St. R. Co., 38 App. Div. 253; Kantro v. Armstrong, 44 id. 506.) The County Courts now have jurisdiction to try criminal causes only after indictment by the grand jury. (Code Crim. Proc. §§ 4, 39, 222.) By certificate, County Courts may remove from Courts of Special Sessions the trial of those misdemeanors otherwise exclusively triable in the latter courts and specified in section 56 of the Code of Criminal Procedure; but when so removed to the County Court the charge must be prosecuted by indictment. (Code Crim. Proc. § 57.) These removal provisions do not seem to apply to such courts in certain localities not here material. (See Code Crim. Proc. §§ 56, 57, 59, 60, 61, 64, 68.) No jurisdiction has been conferred upon County Courts to try even minor offenses except pursuant to indictment by the grand jury and trial by petit jury. Since no such jurisdiction has been conferred upon County Courts, any attempt to confer it upon Children’s Courts must fail unless the jurisdiction sought to be conferred is comprehended by the special powers delegated to the Legislature by the 1921 amendment of section 18 of article 6 of the Constitu*445tion. I conclude that the Legislature lacked the power to confer jurisdiction upon Children’s Courts to try this defendant for this offense (1) because it was not a cause specifically covered by the language of the said 1921 amendment, and (2) because similar jurisdiction was not' conferred upon County Courts under the general provisions of section 18 of article 6. The general provisions of said section 18 of article 6 of the Constitution can be employed to enlarge the powers granted by the special amendment of 1921, but the Legislature has failed to adopt the method available to it.
I concur for reversal of the judgment of conviction and the discharge of the defendant.
Judgment of conviction reversed on the law and defendant